Citation Nr: 1447181	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-43 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative changes, L4-5 disc disease, spinal stenosis and compression of bilateral L4-5 nerve roots, and right S1 nerve root, secondary to neuroforaminal compression ("lumbar spine disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.I.S.



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980 and from October 1984 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case has since been returned to the RO in New Orleans, Louisiana.

The December 2007 rating decision, in pertinent part, granted an increased evaluation of the Veteran's low back disability to 20 percent effective August 20, 2007.  The Veteran appeals for a higher evaluation.  

During the pendency of the appeal, the RO issued an April 2012 rating decision, which continued the 20 percent evaluation for the Veteran's low back disability; granted service connection for radiculopathy of the left sciatic nerve and radiculopathy of the right sciatic nerve; and assigned a separate evaluation for each disability of 10 percent effective February 25, 2010.  The Veteran continues to appeal for a higher evaluation for his low back disability.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  The Veteran did not argue that he was dissatisfied with his separate 10 percent evaluations for his radiculopathy of the right and left sciatic nerve.  

The Board has previously remanded the issue on appeal twice for additional development in August 2012 and February 2014.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran and T.I.S. testified before the undersigned Veterans Law Judge at a July 2013 Travel Board hearing, and a transcript of this hearing is of record.

In July 2013, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

In an October 2012 statement, the Veteran claimed that he had neck and severe shoulder pain that radiated down both sides of the his body.  He said that this pain was a direct result of his service-connected lumbar spine disability.  He also wanted to file a claim for his service-connected left ankle disability, as he experienced severe pain which caused his left foot and ankle to swell.  The Board finds that the issues of entitlement to service connection for a neck disability as secondary to his service-connected lumbar spine disability, service connection for a shoulder disability as secondary to his service-connected lumbar spine disability, and an increased evaluation claim for his service-connected left ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

Throughout the appeal period, the Veteran's lumbar spine disability has been manifested by subjective complaints of chronic pain radiating to his bilateral lower extremities.  Objective evidence includes forward flexion of no less than 60 degrees with pain; functional loss exhibited by weakened movement; no muscle atrophy or ankylosis; and no incapacitating episodes of intervertebral disc syndrome.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For increased disability rating claims, the Veterans Claims Assistance Act of 2000 (VCAA) only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes: (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board finds that the notice requirements have been satisfied.  The Veteran received a September 2007 letter that informed him of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  

As noted above, the Veteran testified at a Board hearing in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

The Veteran underwent VA examinations in October 2007, October 2008, July 2011 and March 2014 to assess the severity of his lumbar spine disability.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his lumbar spine disability has worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, effective August 20, 2007.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243 (Intervertebral Disc Syndrome), a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a .

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Board finds that the preponderance of the evidence weighs against finding an evaluation in excess of 20 percent for the Veteran's lumbar spine disability.

The Veteran contends that he has experienced chronic low back pain which prevented him from sitting, standing or walking for any reasonable amount of time.  He states that the pain started in his low back and radiated down into his lower extremities.  He also reported elevated blood pressure and uncontrollable bowel movements and urine that he attributed to his lumbar spine disability.  He asserts that his low back pain has affected his performance at work at the U.S. Postal Service, because he cannot lift items; his ability to rest at night and during the day; and his ability to perform housework, such as vacuuming.  He sometimes required assistance getting out of bed and getting into and out of the bathtub.  He no longer rode his two motorcycles.  He said the pain was so bad that it made him irritable, depressed, and anxious.  He did not want to be spend time with his children or his girlfriend.  See February 2010 statement, October 2012 statement and July 2013 Board hearing transcript.  

At an October 2007 VA examination, the Veteran reported constant low back pain that radiated to both legs.  He rated the pain at nine out of ten.  He described the pain as sharp and tingling with numbness and weakness.  He denied any loss of bowel or bladder control.  He reported having erectile dysfunction.  He treated his pain with three separate prescription pain medications, but found no relief and experienced stomach queasiness.  He said he required assistance from his son with bathing, toileting and dressing.  He worked as a postal worker, which required him to stand all day sorting mail.

Upon objective evaluation, the October 2007 VA examiner found that the Veteran had no loss of musculature or atrophy and no asymmetry.  Range of motion testing revealed flexion at 60 degrees with painful motion at 60 degrees, extension at 20 degrees with painful motion at 20, left lateral flexion at 20 degrees, right lateral flexion at 20 degrees, left lateral rotation at 20 degrees and right lateral rotation at 20 degrees.  No change in degree of limitation of range of motion upon repetitive use testing.  There was no loss of range of motion secondary to pain, lack of endurance, incoordination, fatigability or weakness.  Sensory examination results were absent for feeling using a 10-gram monofilament on his ankle, toes, bottoms of his feet, from his shin to his knee up to his thigh and on his back.  The Veteran felt pressure on deep palpation upon his toes, ankles and dorsal and plantar aspects.  Motor strength of the lower extremities was 5/5.  His straight leg raising did not go beyond five degrees.  There was excruciating pain to the back and lower extremities bilaterally from zero to five degrees.  Deep tendon reflexes on the left ankle were normal, but absent on the right patella.  Based on x-rays, the October 2007 examiner diagnosed the Veteran with lumbosacral strain and mild degenerative spurring of the mid and lower spine.  

A July 2008 statement from the Veteran's supervisor at the U.S. Postal Service reflects that the Veteran's attendance over the past two years had been unsatisfactory.  He had missed work three to four times a month due to his complaints of back pain.  Because he was unable to manage his pain, he had also been referred to anger management for his behavior toward co-workers.  The supervisor explained that the Veteran was covered under the Family Medical Leave Act (FMLA) to prevent disciplinary action for his attendance due to his medical problems.  

At an October 2008 VA examination, the Veteran reported continuous low back pain radiating bilaterally to his lower extremities.  He had sharp pain from his low back down to both feet.  He treated his pain with Tramadol, ibuprofen, and Lortab, but reported a poor response.  He also reported that had received injections from a pain specialist for his spine, but they were not helpful.  He reported no flare ups, just chronic pain.  He also reported numbness in both legs.  He said he had erectile dysfunction for the past seven years.  He used a cane for the past two years, but reported no falls or unsteadiness.  He used no other assistive devices.  He said his low back pain impacted usual daily activities requiring standing, bending, and walking, such as dressing, but not eating, grooming, bathing or toileting.  He also had problems driving due to low back pain from prolonged sitting.  His low back pain also impacted his occupation as he had been moved from one position to another at the post office.  The Veteran did not have an incapacitating episode in the past 12 months.  

Upon objective evaluation, the October 2008 VA examiner found that the Veteran had normal posture, gait, position of the head and curvature of the spine.  The Veteran did not participate in the range of motion testing due to his complaints of low back pain.  The examiner did not find evidence of painful motion, spasms or weakness.  The musculature of his back and neck were normal.  Sensory examination results were normal.  His muscle strength testing results were poor with weakness found in all movements of the upper and lower extremities.  He did exhibit moderate strength with dorsiflexion and plantar flexion.  Reflexes were intact bilaterally.  Straight leg raise testing results were negative.  An October 2008 CT of the lumbar spine showed lumbar spondylotic changes with discogenic degenerative changes seen at L4-5 and L5-S1 and compression of the exiting nerve root at L4-5 and L5-S1.  The October 2008 VA examiner diagnosed the Veteran with spondylosis of the lumbar spine and generalized acquired motor polyneuropathy which was both axonal and demyelinating.  The October 2008 VA examiner did not find that the Veteran had sciatica or radiculopathy.  

An August 2010 VA treatment record reflects the Veteran's complaint of low back pain radiating down his left leg for one week after he lifted a heavy mailbag at work.  He described the pain as sharp, radiating and constant with tingling to the left leg.  He reported no bowel or bladder problems and no urinary symptoms.  He used meloxicam and Tramadol with little relief.  He had a positive straight leg raise test.  No muscle spasms were noted.  Muscle strength of his bilateral lower extremities was 5/5.  The VA treating physician diagnosed the Veteran with chronic low back pain with neuropathy to the left lower extremity.  

A September 2010 private treatment record reflects that the Veteran underwent physical therapy for his low back pain.  The Veteran was not currently working.  He had aching and burning pain radiating down his left leg.  An x-ray showed that he had bone spurs and a February 2010 MRI revealed a disc bulge.  The Veteran had received a celestone shot, but found no relief.  The private physical therapist noted that the Veteran had a noticeable limp on both sides favoring his left more than his right.  There was a slight tenderness in the left low back.  

An October 2010 VA treatment record reflects the Veteran's continued complaints for chronic back pain.  The VA treating physician noted that the Veteran was considering medical retirement.  

At a July 2011 VA examination, the Veteran reported that he used a medically issued back brace, especially when working, for his low back pain.  He described his pain as severe, lasting for hours on a daily basis and radiating to his bilateral legs.  His low back pain was throbbing and piercing and his radiating pain was sharp.  He reported no flare-ups, just daily pain.  He used Tramadol for the pain with a fair response.  He had also used physical therapy and corticosteroid injections.  

Upon objective evaluation, the July 2011 VA examiner found an antalgic gait and bilateral tenderness, but not severe enough to be responsible for an abnormal gait.  No spinal ankylosis or muscle atrophy was noted.  There was a negative straight leg raise test.  Range of motion testing revealed flexion at 50 degrees, extension at 35 degrees, left lateral flexion at 35 degrees, right lateral flexion at 40 degrees, left lateral rotation at 60 degrees and right lateral rotation at 60 degrees.  Repetitive use testing revealed flexion to 30 degrees, extension at 20 degrees, left lateral flexion at 25 degrees, right lateral flexion at 20 degrees, left lateral rotation at 20 degrees and right lateral rotation at 20 degrees.  There was no objective evidence of painful motion following range of motion or repetitive use testing.  The July 2011 VA examiner found that the range of motion measurements were likely underestimated due to the lack of exertional effort of the Veteran.  All four extremities, including peripheral pulses were normal.  Normal reflexes examination results were reported.  Sensory examination results of the Veteran's bilateral lower extremities revealed decreased vibration on his great toes; normal pain/pinprick; and decreased thighs distally upon light touch.  He had 5/5 motor examination results.  The Veteran was diagnosed with thoracolumbar spondylosis with degenerative disc disease and a history of bilateral radicular symptoms to legs.  The July 2011 VA examiner noted that the Veteran worked full time at the U.S. Postal Service as a fork lift driver for 20 years.  He had lost 25 weeks from work due to his back pain.  The VA examiner found that the Veteran's low back pain had no significant effects on his occupation.  There was a mild effect on chores and a moderate effect on exercise and sports.  

A January 2012 VA addendum to the July 2011 VA examination documents that based on the Veteran's diagnostic testing, he had a diagnosis of radiculopathy of the sciatic nerve related primarily to the Veteran's lumbar spine disability.  

At a March 2014 VA examination, the Veteran reported daily low back pain greater on the left than right side with radiating pain and burning sensation bilaterally to his ankles.  He reported occasional muscle spasms, but no loss of bowel or bladder control.  He reported no flare-ups.  He used a back brace regularly.  He used Tramadol and over-the-counter pain medication to treat his symptoms.  

Upon objective evaluation, the March 2014 VA examiner found localized tenderness of the thoracolumbar spine, a gait with slight antalgia and muscle spasms and guarding not resulting in an abnormal gait; but no muscle atrophy and no ankylosis of the spine.  Range of motion testing revealed flexion at 70 degrees and painful motion at 60 degrees, extension at 25 degrees with painful motion at 20 degrees, right lateral flexion at 20 degrees with painful motion at 15 degrees, left lateral flexion at 30 degrees with no evidence of painful motion, right lateral rotation at 20 degrees with painful motion at 20 degrees and left lateral rotation at 20 degrees with no evidence of painful motion.  There was no change in the degree of limitation of range of motion upon repetitive use testing.  The March 2014 VA examiner found functional loss of the thoracolumbar spine exhibited by weakened movement.  The Veteran's muscle strength testing and reflexes examination results were normal.  Sensory examination results showed decreased findings of the thigh, knee, lower leg and ankle bilaterally, but normal results bilaterally on his feet and toes.  There was a negative straight leg raise test.  The Veteran had mild radiculopathy bilaterally of the sciatic nerve.  The Veteran had intervertebral disc syndrome, but no incapacitating episodes over the past 12 months.  The March 2014 VA examiner diagnosed the Veteran with chronic lumbar strain with progression to thoracolumbar spondylosis with bilateral radiculopathy.  The Veteran still worked full time, but his lumbar spine disability was found to impact his ability to work exhibited by work restrictions, such as avoidance of prolonged standing or sitting, lifting or carrying, and bending and twisting during periods of pain.  The March 2014 VA examiner also found that the use of pain medication and muscle relaxants could affect dexterity and alertness.  There was a mild effect found on his ability to exercise, but no other effects on his usual daily activities were noted.  

Based on a careful review of the evidence, the Board finds that throughout the appeal period, the Veteran's lumbar spine disability does not warrant an evaluation in excess of 20 percent.  In other words, there is no evidence establishing forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Indeed, at his October 2007 VA examination, the Veteran's forward flexion was 60 degrees and at his March 2014 VA examination, his forward flexion was 60 degrees with pain.  During his July 2011 VA examination, his forward flexion was 30 degrees upon repetitive use testing; however, the VA examiner found that the Veteran's range of motion measurements were likely underestimated due to a lack of exertional effort.  Therefore, the Board finds that these results are less probative for rating purposes.  No ankylosis of the entire thoracolumbar spine was found during his VA examinations.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204 -07 (1995) is warranted, as functional impairment due to pain has been addressed by the 20 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher evaluation unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43 ; DeLuca, 8 Vet. App. at 204-7.  The March 2014 VA examiner found functional loss exhibited by weakened movement, but there was no objective evidence of additional limitation of range of motion upon repetitive use.  Thus, the rating criteria for a 40 percent evaluation are not satisfied.

The Veteran has intervertebral disc syndrome, but there was no finding of incapacitating episodes during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Therefore, the Board concludes that there is no basis for a 40 percent evaluation under the rating criteria.  

There is objective evidence of radiculopathy of the sciatic nerve in the bilateral lower extremities as a result of the lumbar spine disability.  However, the RO granted service connection for his disability in an April 2012 rating decision and it is not presently on appeal.  The Board finds that the current separate 10 percent evaluations each for his right and left radiculopathy of the sciatic nerve is proper as his most recent VA examination found only mild radiculopathy.  A 20 percent evaluation would be warranted for moderate radiculopathy of the sciatic nerves.  38 C.F.R. 4.124a, Diagnostic Code 8620 (2014).  

The Board also concludes that the Veteran's complaints of constant pain and the resulting functional impairment exhibited by irritability, anxiety and depression do not warrant a higher evaluation.  In December 2011, the RO granted service connection for a pain disorder associated with a general medical condition secondary to his lumbar spine disability.  He is currently evaluated at 100 percent for such disability.  

To the extent that the Veteran argues that his lumbar spine disability caused his erectile dysfunction, bladder or bowel problems, urinary symptoms, or elevated blood pressure, the Board concludes that there is no objective medical evidence that the Veteran's lumbar spine disability has been attributed to such conditions.  The Veteran has previously claimed and been denied service connection for these disabilities.  See June 2010 and April 2013 rating decisions.  

The Veteran asserts that he is entitled to an increased evaluation for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as credible.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected low back disability.  There are no objective medical findings that would support the assignment of a higher evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014). In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  The Veteran had previously claimed entitlement to a TDIU which was denied in an April 2012 rating decision.  Although the record shows that the Veteran was covered by FMLA for his absences from work due to his lumbar spine disability, the evidence also reflects that the Veteran is currently still a full-time employee of the U.S. Postal Service.  As such, the evidence does not suggest that the Veteran is prevented from engaging in substantially gainful employment due to his lumbar spine disability.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised.  

III.  Extraschedular Consideration

The Board has considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the Board finds that an extraschedular referral is not warranted.  The Veteran's service-connected lumbar spine disability is manifested by symptoms of chronic pain radiating into his bilateral lower extremities from prolonged sitting, standing, bending and walking.  These signs and symptoms, and their resulting impairment are contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under DC 5237.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that the schedular rating criteria adequately describe the Veteran's disability picture, stemming from all of his service-connected disabilities which results in, among other things, irritability, anxiety and depression from chronic low back pain.  There is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


